         2:16-cv-02019-CSB # 91          Page 1 of 3                                                E-FILED
                                                                    Thursday, 24 January, 2019 01:06:28 PM
                                                                              Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT FOR THE
                CENTRAL DISTRICT OF ILLINOIS, URBANA DIVISION

FARRAH JOHNSON                            )
                                          )
            Plaintiff,                    ) Case No. 16-cv-2019
                                          )
      v.                                  ) Magistrate Judge Eric Long
                                          )
PATRICK HARTSHORN.,                       )
                                          )
            Defendants                    )
_____________________________________________________________________________

SARAH MILLER,                                         )
                                                      )
               Plaintiff,                             )   Case No. 18-cv-2050
                                                      )
       v.                                             )   Magistrate Judge Eric Long
                                                      )
PATRICK HARTSHORN, et al.,                            )
                                                      )
               Defendants                             )

                 PLAINTIFFS’ UNOPPOSED JOINT MOTION FOR
            EXTENSION OF TIME TO FILE STIPULATIONS OF DISMISSAL

       Plaintiffs Farrah Johnson and Sarah Miller, by their attorneys, Loevy & Loevy,

respectfully request that this Court grant them an extension of time until March 1, 2019, to file

stipulations of dismissal. In support of this unopposed motion, Plaintiffs state as follows:

       1.      The parties in these cases reached a settlement agreement on August 10, 2018.

(Case No. 16-cv-2019 ECF No. 86; Case No. 18-cv-2050, ECF No. 34).

       2.      On December 26, 2018, Magistrate Judge Eric Long granted Plaintiffs’ joint

motion for an extension of time to file stipulations of dismissal. (Case No. 16-cv-2018, Text

Order of 12/26/18; Case No. 18-cv-2050, Text Order of 12/26/18.)

       3.      Because Plaintiff Miller filed this suit as guardian of O.J., a minor, and the

settlement amount is over $10,000, Plaintiff Miller must seek approval of the settlement in
         2:16-cv-02019-CSB # 91           Page 2 of 3



Illinois Probate Court. 755 ILCS 5/19-8; Villalobos v. Cicero Sch. Dist. 99, 362 Ill. App. 3d 704,

712 (2005).

       4.      The parties have agreed upon settlement terms, and Plaintiff Miller is now

seeking approval of the settlement in Illinois Probate Court. Thus far the parties have had one

court date, and the case is still proceeding in Illinois Probate Court.

       5.      Accordingly, Plaintiffs request an extension of time until March 1, 2019, to file

stipulations of dismissal.

       6.      Defendants do not oppose this motion.

       7.      This motion is brought in good faith and will not prejudice any party.


                                                       Respectfully submitted,


                                                       /s/ Rachel Brady
                                                       Rachel Brady
                                                       One of Plaintiffs’ Attorneys

Arthur Loevy
Jon Loevy
Sarah Grady
Rachel Brady
LOEVY & LOEVY
311 North Aberdeen St., 3rd Floor
Chicago, Illinois 60607
(312) 243-5900
sarah@loevy.com
brady@loevy.com




                                                  2
         2:16-cv-02019-CSB # 91          Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Rachel Brady, an attorney, hereby certify that, on January 24, 2018, I filed the

foregoing Plaintiffs’ Unopposed Joint Motion for Extension of Time to File Stipulations of

Dismissal using the Court’s CM-ECF system, which effected service on all counsel of record

listed below.

                                                             /s/ Rachel Brady
                                                             One of Plaintiffs’ Attorneys


Arthur Loevy
Jon Loevy
Sarah Grady
Rachel Brady
LOEVY & LOEVY
311 North Aberdeen St., 3rd Floor
Chicago, Illinois 60607
(312) 243-5900
sarah@loevy.com
brady@loevy.com

Michael W. Condon
Jason Rose
Joseph Smith
Hervas, Condon & Bersani, P.C.
333 W. Pierce Road, Suite 195
Itasca, IL 60143-3156
630-773-4774

Byron Knight
Elizabeth A. Knight
Jenna Throw
833 W. Lincoln Hwy, Ste. 340E
Schererville, IN 46375
219-322-0830




                                                 3
